Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group III, drawn to a method of identifying subjects likely to benefit from treatment with a therapeutic agent comprising a targeting complex, in the reply filed on 11/24/2021 is acknowledged. This is not found persuasive because, contrary to Applicant’s assertions that a single art search would cover all inventions, the searches are distinct as evidenced by their differing classification.
The requirement is still deemed proper and is therefore made FINAL. 
Claims 1-3, 5-7, 9, 14-16, 18-20, 22, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/24/2021.
Claims 28, 30, 40-41, and 43 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 30 and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification provides theoretical examples in which a targeting complex comprising trastuzumab bound to mouse anti-human IgG that recognizes the constant region of trastuzumab is used in an immunohistochemical assay to identify subjects that may benefit from treatment with trastuzumab (see Examples 1 and 2). Specifically, the tissue samples are incubated with the targeting complex and then washed 3 times prior to applying an anti-mouse HRP-labeled secondary antibody in order to remove any excess targeting complexes that did not bind to sample. However, as presently written, the method of claim 28 does not recite a wash step prior to detection of the targeting complex. As such, the method can result in false positives and negatively impact the ability of a practitioner to predict whether or not a subject would benefit from treatment with a given therapeutic antibody. It should be noted that none of the dependent claims address this specificity issue in view of the lack of a wash step, and thus all claims have been joined to this rejection.  Therefore, artisans would not reasonably expect that the 
	It should be further noted that claim 40 recites that a sample can be incubated with a plurality of targeting complexes. While claim 41 requires that the antibody B in each targeting complex be distinct, there is no such further limitation provided in claim 40 whereby a practitioner would be able to distinguish between each targeting complexes and thus different antigens of interest present in a sample. If antibody B in each targeting complex of the plurality of complexes is not distinct, the targeting complexes could be incubated sequentially with wash steps in between in order to differentiate antigens in a sample; however, such a limitation is not recited in claim 40. Without further guidance provided by the specification, artisans would not be able to effectively determine which therapeutic antibodies would likely benefit a subject, and thus there does not appear to be any practical use for such a method. 
Therefore, in view of the above, the specification is not enabling for the full scope of the claimed methods. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art would not be able to effectively identify subjects that would likely benefit from a therapeutic antibody commensurate in scope of the claimed methods. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 30 and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 recites a targeting complex having the same structure as that recited in claim 28 on which claim 30 is dependent upon. Thus, claim 30 does not further limit the structure of the targeting complex. Claim 43 recites a “system for identifying subjects that might benefit from the therapeutic complex of claim 28” is essentially the method or process of claim 28. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28, 30, and 43 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuson et al, (Tuson et al. Journal of Histochemistry & Cytochemistry 38.7 (1990): 923-926), hereinafter Tuson. 
Tuson teaches that the use of preformed immune complexes of primary and secondary antibodies prevents nonspecific labeling of endogenous immunoglobulin (Ig) when probing human tissues with human monoclonal antibodies. This technique involves non-covalent labeling of the primary antibody (human monoclonal Ab HTC1/8, which recognizes an antigenic determinant expressed by human colorectal and breast carcinoma and is thus potentially therapeutic) with a horseradish peroxidase (HRP)-conjugated secondary antibody (anti-human Ig) in vitro. The anti-human immunoglobulin is a whole antibody that would react with both the heavy and light chains of the primary antibody and thus necessarily would recognize the constant chain of the primary antibody. After saturation of unbound secondary antibody with excess serum from the same species as the primary antibody, the resultant complexes retain the antigen specificity of the primary antibody but do not crossreact with endogenous Ig when applied to tissue samples homologous to the primary antibody species. As such, Tuson states that this technique allows for a distribution of tissue antigens to be assessed using preformed primary-secondary immune complexes without the issue of nonspecific background staining from endogenous Ig (see entire document, in particular, Abstract, “Immunohistochemical Techniques” of Materials and Methods section, and Results section). The statement of intended use in the preamble of the method claim (i.e “for identifying subjects likely to benefit from a therapeutic agent”) does not impart any differences on either the structure of the claimed targeting complexes or on the active 
Thus, Tuson meets the limitations of claims 28, 30, and 43. 

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Tuson, as applied to claims 28, 30, and 43 above, in view of Brown et al (Brown, Jeremy K., et al. Journal of Histochemistry & Cytochemistry 52.9 (2004): 1219-1230), hereinafter Brown. 
The teachings of Tuson have been discussed above and differ from the instantly claimed invention in that incubating a sample with a plurality of varying targeting complexes, wherein a different antibody B is used to recognize the human constant region of its corresponding antibody A within a given targeting complex, is not taught. 
However, Brown teaches a method by which primary antibodies can be non-covalently labeled in vitro with a reporter molecule using monovalent Fab fragments that recognize both the Fc and F(ab’)2 regions of IgG (see entire document, in particular Abstract and Discussion on Page 1228, first paragraph). Specifically, triple-color immunofluorescent labeling of frozen sections from normal mouse jejunum was carried out with Fab fragment complexes containing primary antibodies derived from the same host species pre-labeled with fluorophore-conjugated anti-rat IgG Fab fragments (see Figure 4 Results, beginning on Page 1224, Left Column). As such, multiple Fab fragment complexes containing the same species and isotype of primary antibodies can be 
It would have been obvious to one of ordinary skill in the art to modify the method of Tuson such that a sample is incubated with plurality of primary-secondary antibody complexes, wherein each antibody complex comprises a primary antibody non-covalently linked to a Fab fragment that is conjugated to a unique reporter molecule. One of ordinary skill in the art would have been motivated to do so because multiple Fab fragment complexes containing the same species and isotype of primary antibodies each non-covalently linked to a Fab fragment that is conjugated to a unique fluorophore can be used to simultaneously label multiple antigens in the same sample in a single incubation. Further, it would have been obvious to use secondary Fab antibodies that recognize the human constant region of humanized therapeutic Abs. Therefore, one of ordinary skill in the art would expect that incubating a sample with multiple Fab fragment complexes can effectively identify subjects likely to benefit from treatment with different therapeutic Abs. 

Conclusion
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIA E TAYLOR/Examiner, Art Unit 1644